



ALBERTA MINING CLAIMS PURCHASE AGREEMENT
 
BETWEEN
 
DEREK IVANY and ROYAL ATLANTIS GROUP, INC.; AS SELLERS
 
AND
 
IVANY MINING, INC.;
 
AS PURCHASER


 


 


 
DATED: September 12, 2007
 
 

--------------------------------------------------------------------------------

 
 
ALBERTA MINING CLAIMS PURCHASE AGREEMENT
 
THIS ALBERTA MINING CLAIMS PURCHASE AGREEMENT (“Agreement”) has been made and
entered into as of this 12th day of September, 2007, between DEREK IVANY and
ROYAL ATLANTIS GROUP, INC., as seller (the “Seller”), and IVANY MINING, INC., a
Delaware corporation (the “Purchaser”). The Seller and Purchaser are sometimes
referred to herein individually as a “Party” and collectively as the “Parties.”
 
R E C I T A L S:
 
WHEREAS, the Parties hereto desire to effect a sale (the “Mining Claims Sale”)
pursuant to which Purchaser will purchase from Sellers all of Sellers’ right,
title, and interest in certain mining claims located in the province of Alberta,
Canada consisting of approximately 55,296 hectares and designated with the
following permit numbers:
 
Permit No. 9306061091
Permit No.  9306061093
Permit No.  9306061092
Permit No.  9306061090
Permit No.  9306061089
Permit No.  9306061088
 
(hereinafter, the “Transferred Claims”), to be purchased by Purchaser for the
consideration set forth herein; and
 
WHEREAS, pursuant to the Mining Claims Sale, Sellers will sell, and Purchaser
will purchase, the Transferred Claims; and
 
NOW, THEREFORE, in consideration of the premises and of the mutual agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
covenant and agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
The terms defined in this Article (except as otherwise expressly provided in
this Agreement) for all purposes of this Agreement shall have the respective
meanings specified in this Article.
 
“Affiliate” shall mean any entity controlling or controlled by another person,
under common control with another person, or controlled by any entity which
controls such person.
 
 
2

--------------------------------------------------------------------------------

 
 
“Agreement” shall mean this Agreement, and all the exhibits, schedules and other
documents attached to or referred to in the Agreement, and all amendments and
supplements, if any, to this Agreement.
 
“Closing” shall mean the closing of the Transaction at which the Closing
Documents shall be exchanged by the Parties, except for those documents or other
items specifically required to be exchanged at a later time.
 
“Closing Date” shall mean five days from the date of this agreement plus any
extension as provided herein, or such other date as agreed in writing to by the
parties on which the Closing occurs.
 
“Closing Documents” shall mean the papers, instruments and documents required to
be executed and delivered at the Closing pursuant to this Agreement.
 
“Encumbrance” shall mean any charge, claim, encumbrance, community property
interest, condition, equitable interest, lien, option, pledge, security
interest, right of first refusal, or restriction of any kind, including any
restriction on use, voting (in the case of any security), transfer, receipt of
income, or exercise of any other attribute of ownership other than (a) liens for
taxes not yet due and payable, or (b) liens that secure the ownership interests
of lessors of equipment.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
 
“Investment Letters” shall mean the investment letters in the form attached
hereto as Appendix A.
 
“Material Adverse Effect” means any change (individually or in the aggregate) in
the general affairs, management, business, goodwill, results of operations,
condition (financial or otherwise), assets, liabilities or prospects (whether or
not the result thereof would be covered by insurance) that would be material and
adverse to the designated party.
 
“Ordinary Course of Business” shall mean actions consistent with the past
practices of the designated party which are similar in nature and style to
actions customarily taken by the designated party and which do not require, and
in the past have not received, specific authorization by the Board of Directors
of the designated party.
 
“SEC” shall mean the Securities and Exchange Commission.
 
“Securities Act” shall mean the Securities Act of 1933, as amended.
 
“Transaction” shall mean the Mining Claims Sale contemplated by this Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
ARTICLE II
 
THE TRANSACTION
 
Mining Claims Sale. Sellers hereby agree to sell, transfer and deliver to
Purchaser, and Purchaser hereby agrees to purchase and accept, all of Sellers’
right, title, and interest in the Transferred Claims, in consideration for the
payment of US$20,000 (the “Purchase Price”) to be distributed as set forth
below:
 

Derek Ivany
$10,000
    Royal Atlantis Group, Inc.
$10,000

 
The Purchase Price shall be tendered to Sellers by Purchaser on or before
November 15, 2007.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
 
Representations and Warranties of the Sellers. Sellers hereby represent and
warrant to Purchaser as follows:
 
a. Sellers are the sole beneficial and record holders of the Transferred Claims.
Sellers hold the Transferred Claims free and clear of any Encumbrance of any
kind whatsoever. Sellers are the sole owners of all necessary rights, titles and
interests in and to the Transferred Claims necessary to fully explore and
commercially exploit the Transferred Claims to the extent permitted by
applicable law.
 
b. Derek Ivany represents and warrants that the Transferred Claims designated by
Permit Nos. 9306061088, 9306061089, and 9306061090 are held in his name in trust
for beneficial owner Royal Atlantis Group, Inc. and that he has been vested with
the right and full authority to act on behalf of, and to fully bind, Royal
Atlantis Group, Inc. with respect to such Transferred Claims and to sign this
Agreement on behalf of such party.
 
c.. Sellers are not suffering from any legal disability which would: (a) prevent
them from executing, delivering or performing their obligations under the
Closing Documents or consummating the Transaction, (b) make such execution,
delivery, performance or consummation voidable or subject to necessary
ratification, and (c) require the signature or consent of any third party in
connection therewith for the Transaction to be binding and enforceable against
Sellers and their property. The Closing Documents have been duly and validly
executed and delivered by Seller and each constitutes the legal, valid and
binding obligation of Sellers, enforceable against them in accordance with their
respective terms, except insofar as the enforcement thereof may be limited by
the Insolvency/Equity Exceptions.
 
 
4

--------------------------------------------------------------------------------

 
 
d.  Neither the execution of this Agreement nor the consummation of the
Transaction will conflict with, violate or result in a breach or constitute a
default (or an event which, with notice or lapse of time or both, would
constitute a default), or result in a termination of, or accelerate the
performance required by, or result in the creation of, any Encumbrance upon the
Transferred Claims under any provision of any statute, ordinance, regulation or
any other restriction of any kind or character applicable to or binding upon the
Transferred Claims or under any applicable indenture, mortgage, lien, lease,
agreement, contract, instrument, order, judgment, decree, to which the Sellers
are bound.
 
e.  There are no legal, administrative, arbitration or other proceedings or
claims pending against the Sellers, nor are the Sellers subject to any existing
judgment which might affect the financial condition, property or prospects of
the Transferred Claims; nor have the Sellers received any inquiry from an agency
of any federal, state, provincial or local government about the Transferred
Claims, the Transaction, or about any violation or possible violation of any
law, regulation or ordinance affecting the Transferred Claims.
 
Representations and Warranties of the Purchaser. The Purchaser hereby represents
and warrants to Sellers as follows:
 
a. Purchaser is duly organized, validly existing, and in good standing under the
laws of the state of Delaware and has all requisite corporate power, franchises,
and licenses to own its property and conduct the business in which it is
engaged. Purchaser has the full power and authority (corporate or otherwise) to
execute, deliver and perform its obligations under this Agreement and the
Closing Agreements to which it is a party. Purchaser is duly qualified and in
good standing as a foreign corporation in every jurisdiction in which such
qualification is necessary, except to the extent the failure to be so qualified
is not reasonably expected to result in a Material Adverse Effect.
 
b. Purchaser is not suffering from any legal disability which would: (a) prevent
it from executing, delivering or performing its obligations under the Closing
Documents or consummating the Transaction, (b) make such execution, delivery,
performance or consummation voidable or subject to necessary ratification, and
(c) require the signature or consent of any third party in connection therewith
for the Transaction to be binding and enforceable against Purchaser and its
property. The Closing Documents have been duly and validly executed and
delivered and each constitutes the legal, valid and binding obligation,
enforceable against Purchaser in accordance with their respective terms, except
insofar as the enforcement thereof may be limited by the Insolvency/Equity
Exceptions.
 
c. Neither the execution of any Closing Document nor the consummation of the
Transaction will conflict with, violate or result in a breach or constitute a
default (or an event which, with notice or lapse of time or both, would
constitute a default), or result in a termination of, or accelerate the
performance required by, or result in the creation of any Encumbrance upon any
assets of Purchaser under any provision of the Articles of Incorporation,
Bylaws, indenture, mortgage, lien, lease, agreement, contract, instrument,
order, judgment, decree, statute, ordinance, regulation or any other restriction
of any kind or character to which Purchaser is bound.  
 
 
5

--------------------------------------------------------------------------------

 
 
ARTICLE IV
 
ADDITIONAL COVENANTS AND AGREEMENTS OF THE PARTIES
 
Brokers or Finders. Each party agrees to hold the others harmless and to
indemnify them against the claims of any persons or entities claiming to be
entitled to any brokerage commission, finder’s fee, advisory fee or like payment
from such other party based upon actions of the indemnifying party in connection
with the Transaction.
 
ARTICLE V
 
CLOSING DELIVERIES
 
The Closing. The Closing shall take place on or before the Closing Date (unless
such date is extended by the mutual agreement of the Parties) at such location
as agreed to by the Parties. Notwithstanding the location of the Closing, each
party agrees that the Closing may be completed by the exchange of undertakings
between the respective legal counsel for Seller and Purchaser, provided such
undertakings are satisfactory to each Party’s respective legal counsel.
 
Deliveries by the Purchaser. Purchaser hereby agrees to deliver, or cause to be
delivered, to Seller the following items on Closing:
 
Certified Resolution. Copies of a resolution, certified by an officer of
Purchaser, of the Board of Directors of Purchaser approving the terms of this
Agreement.
 
Purchase Price. A cashier’s check, bank check, or wire transfer made to order of
Sellers in the amounts set forth above, to be tendered on or before November 15,
2007.
 
Deliveries by Sellers. Sellers hereby agrees to deliver to the Purchaser the
following items on Closing:
 
Executed Agreement. A fully executed copy of this Agreement., executed by each
of the Sellers. Sellers agree to timely execute any and all additional documents
necessary to effectuate and record Purchaser’s ownership of the Transferred
Claims.
 
 
6

--------------------------------------------------------------------------------

 
 
ARTICLE VI
CONDITIONS PRECEDENT TO PURCHASER’
 
OBLIGATION TO CLOSE
 
Purchaser’s obligation to purchase the Transferred Claims and to take the other
actions required to be taken by Purchaser at the Closing is subject to the
satisfaction, at or prior to Closing, of each of the following conditions (any
of which may be waived by Purchaser, in whole or in part):
 
Performance of Covenants. Sellers shall have performed all covenants and
agreements required to be completed prior to or on closing, including completion
of the deliveries required by Article V of this Agreement.
 
Accuracy of Representations. All of Sellers’ representations and warranties in
this Agreement must have been accurate in all material respects as of the date
of this Agreement, and must be accurate in all material respects as of the
Closing Date as if made on the Closing Date.
 
ARTICLE VII
CONDITIONS PRECEDENT TO SELLERS’ OBLIGATION TO CLOSE 
 
The Sellers’ obligation to sell the Transferred Claims and to take the other
actions required to be taken by Sellers at the Closing is subject to the
satisfaction, at or prior to Closing, of each of the following conditions (any
of which may be waived by the Sellers, in whole or in part):
 
Performance of Covenants. Purchaser shall have performed all covenants and
agreements required to be completed prior to or on closing, including completion
of the deliveries required by Article V of this Agreement.
 
Accuracy of Representations. All of Purchaser’s representations and warranties
in this Agreement must have been accurate in all material respects as of the
date of this Agreement, and must be accurate in all material respects as of the
Closing Date as if made on the Closing Date.
 
ARTICLE VIII
 
MISCELLANEOUS
 
Assignability and Parties in Interest. This Agreement shall not be assignable by
either of the Parties hereto without the consent of all other Party hereto. This
Agreement shall inure to the benefit of and be binding upon the Parties hereto
and their respective successors. Nothing in this Agreement is intended to
confer, expressly or by implication, upon any other person any rights or
remedies under or by reason of this Agreement.
 
Not Arms Length Agreement. Each Party recognizes that this Transaction was not
consummated at arms length and may be considered a “related party transaction”
under SEC rules and regulations.
 
 
7

--------------------------------------------------------------------------------

 
 
Governing Law. This Agreement shall be governed by, and construed and enforced
in accordance with, the laws of the State of Nevada. Each of the parties hereto
consents to the personal jurisdiction of the federal and state courts in the
State of Nevada in connection with any action arising under or brought with
respect to this Agreement.
 
Counterparts. This Agreement may be executed as of the same effective date in
one or more counterparts, each of which shall be deemed an original.
 
Headings. The headings and subheadings contained in this Agreement are included
solely for ease of reference, and are not intended to give a full description of
the contents of any particular Section and shall not be given any weight
whatever in interpreting any provision of this Agreement.
 
Pronouns, Etc. Use of male, female and neuter pronouns in the singular or plural
shall be understood to include each of the other pronouns as the context
requires. The word "and" includes the word "or". The word "or" is disjunctive
but not necessarily exclusive.
 
Complete Agreement. This Agreement, the Appendices hereto, and the documents
delivered pursuant hereto or referred to herein or therein contain the entire
agreement between the parties with respect to the Transaction and, except as
provided herein, supersede all previous negotiations, commitments and writings.
 
Modifications, Amendments and Waivers. This Agreement shall not be modified or
amended except by a writing signed by each of the Parties hereto.
 
Severability. If any term or other provision of this Agreement is invalid,
illegal, or incapable of being enforced by any rule of law or public policy, all
other terms and provisions of this Agreement will nevertheless remain in full
force and effect so long as the economic or legal substance of the Transaction
is not affected in any manner adverse to any party hereto. Upon any such
determination that any term or other provision is invalid, illegal, or incapable
of being enforced, the Parties hereto will negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible in any acceptable manner to the end that the Transaction are
consummated to the extent possible.
 
. . .
 
. . .
 
. . .
 
 
8

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
 
Ivany Mining, Inc. “Purchaser”
 
 
/s/ Derek Ivany
By: Derek Ivany
Its: Chief Executive Officer
Derek Ivany “Seller”
 
 
/s/ Derek Ivany
 
 
Royal Atlantis Group, Inc. “Seller”
 
 
/s/ Derek Ivany
By: Derek Ivany, as trustee and
authorized agent with regard to the
Transferred Claims as defined herein above
 